Case 1:20-cv-01580-RM-STV Document 9 Filed 06/05/20 USDC Colorado Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

Civil Action No,20-cv-1580-STV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (l))

 

This summons for (name of individual and title, ifany) \DT Corporation

was received by me on (date) 6/3/2020

1 personally served the summons on the individual at (piace)

 

on (date) 5; or

(7 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

 

A | served the summons on (name of individual) Drop Box , who is

 

designated by law to accept service of process on behalf of (name of organization) |DT Corporation

 

c/o Corporation Service Company, Service time - 1:23 p.m. 9M (date) 6/4/2020 ; Or

 

| returned the summons unexecuted because > or

Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

 

 

Date: | 6/4/2020

 

Server's signature

Robert DeLacy, Process Server

Printed name and title

 

D. M. Professional Services
501 Silverside Rd, Ste 72
Wilmington, DE 19809

 

Server's address
Additional information regarding attempted service, etc:

Due to COVID-19, servers have no contact with employees at Corporation Service Company
Case 1:20-cv-01580-RM-STV Document9 Filed 06/05/20 USDC Colorado Page 2 of 2

D. M. PROFESSIONAL SERVICES <Q
501 SILVERSIDE RD, STE 72 DM Professional
WILMINGTON, DE 19809 SCvICES, itk

302-792-0558

Invoice #: 253034
Date: 06/04/2020
Federal Tax ID#: XX-XXXXXXX

Williams, LLP

7 World Trade Center

250 Greenwich Street, 46th FL.
New York , NY 10007

NVOICE FOR SE E

Service #337072: IDT CORPORATION Your File#
IIT, INC., A COLORADO CORPATION, ET

AL v. COMMUNICATIONS Court Case #: 20-CV-1580-STV
DISTRUBUTORS, LLC ET AL

STANDARD SERVICE $45.00
PAPER CHARGE $4.60
TOTAL CHARGES: $49.60
Payment: 06/05/2020 Check#: (CC1729001622) -$49.60

BALANCE: $0.00
